
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(a)


SECOND AMENDMENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT


        THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
("Second Amendment") is executed as of the 28th day of February, 2003 (the
"Second Amendment Effective Date"), by DMI FURNITURE, INC. a Delaware
corporation ("Borrower"), the Lenders from time to time party to the Agreement
and BANK ONE, NA, a national banking association having its principal office in
Chicago, Illinois, as agent for the Lenders (the "Agent").


Recitals


        1.     Borrower, the Lenders from time to time party thereto and the
Agent are parties to a Second Amended and Restated Credit Agreement, dated as of
November 22, 2002, as amended by a First Amendment to Second Amended and
Restated Credit Agreement, dated as of January 24, 2003 (the "Agreement").

        2.     Borrower, Lenders and the Agent desire to amend the Agreement to
adjust each Lender's LC Commitment, Revolving Commitment and Term Loan
Commitment. Subject to the terms and conditions stated in this First Amendment,
the Lenders and the Agent are willing to modify and amend the Agreement, as
provided in this First Amendment.


Agreement


        NOW, THEREFORE, in consideration of the premises, the mutual covenants
and agreements herein, and each act performed and to be performed hereunder,
Borrower, the Lenders and the Agent agree as follows:

        1.    Definitions.    All terms used in this Second Amendment that are
defined in the Agreement, and that are not otherwise defined herein, shall have
the same meanings in this Second Amendment as are ascribed to them in the
Agreement.

        2.    Lenders' Commitments.    From and after the Second Amendment
Effective Date, each Lender's respective LC Commitment, Revolving Commitment,
and Term Loan Commitment is as follows:

Commitment/Pro Rata Share


--------------------------------------------------------------------------------

  Bank One, NA

--------------------------------------------------------------------------------

  Fifth Third Bank,
Kentucky, Inc.

--------------------------------------------------------------------------------

LC Commitment   $ 2,600,000.00   $ 1,400,000.00 Revolving Commitment   $
14,300,000.00   $ 7,700,000.00 Term Loan Commitment   $ 2,613,000.00   $
1,407,000.00

        3.    Representations and Warranties.    Borrower represents and
warrants to the Lenders that:

        (a)(i) The execution, delivery and performance of this Second Amendment
and all agreements and documents delivered pursuant hereto by Borrower have been
duly authorized by all necessary corporate action, as applicable, and does not
and will not violate any provision of any law, rule, regulation, order,
judgment, injunction, or writ presently in effect applying to Borrower, or the
Articles of Incorporation of Borrower, or result in a breach of or constitute a
default under any material agreement, lease or instrument to which Borrower is a
party or by which Borrower or any of the properties of Borrower may be bound or
affected; (ii) no authorization, consent, approval, license, exemption or filing
of a registration with any court or governmental department, agency or
instrumentality is or will be necessary to the valid execution, delivery or
performance by Borrower of this Second Amendment and all agreements and
documents delivered pursuant hereto; and (iii) this Second Amendment and all
agreements and documents delivered pursuant hereto by Borrower are the legal,
valid and binding obligations of Borrower, as a signatory thereto, and
enforceable against Borrower in accordance with the terms thereof.

--------------------------------------------------------------------------------

        (b)   After giving effect to the amendments contained in this Second
Amendment, the representations and warranties contained in Article V of the
Agreement are true and correct on and as of the Second Amendment Effective Date
with the same force and effect as if made on and as of the Second Amendment
Effective Date, except that the reference to the financial statements in
Section 5.4 of the Agreement shall be to the most recent financial statements of
Borrower provided to the Agent prior to the Second Amendment Effective Date.

        (c)   No Event of Default has occurred and is continuing or will exist
under the Agreement as of the Second Amendment Effective Date.

        4.    Conditions.    The obligation of the Lenders and the Agent to
execute and to perform this Second Amendment shall be subject to full
satisfaction of all of the following conditions precedent on or before the
Second Amendment Effective Date:

        (a)   This Second Amendment shall have been duly executed by Borrower
and delivered to the Agent and executed by the Agent and the Lenders.

        (b)   Borrower shall have executed and delivered to the Agent for the
benefit of Bank One an Amended and Restated Revolving Note in form and substance
the same as Exhibit A to this Second Amendment.

        (c)   Borrower shall have executed and delivered to the Agent for the
benefit of Fifth Third Bank, Kentucky, Inc. an Amended and Restated Revolving
Note in form and substance the same as Exhibit B to this Second Amendment.

        5.    Binding on Successors and Assigns.    All of the terms and
provisions of this Second Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors, assigns and legal
representatives.

        6.    Governing Law/Entire Agreement/Survival.    This Second Amendment
is a contract made under, and shall be governed by and construed in accordance
with, the laws of the State of Indiana applicable to contracts made and to be
performed entirely with such state and without giving effect to the choice of
law principals of such state. This Second Amendment constitutes and expresses
the entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior agreements and understandings,
commitments, inducements or conditions, whether expressed or implied, oral or
written. All covenants, agreements, undertakings, representations and warranties
made in this Second Amendment shall survive the execution and delivery of this
Second Amendment, and shall not be affected by any investigation made by any
party.

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
to be duly executed and delivered as of the Second Amendment Effective Date

    BANK ONE, NA, as a Lender, the LC Issuer, the Enhancement Issuer and the
Agent
 
 
By:
 


--------------------------------------------------------------------------------

Robert E. McElwain, First Vice President
 
 
FIFTH THIRD BANK, KENTUCKY, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Edward B. Martin, Vice President
 
 
DMI FURNITURE, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Phillip J. Keller, Vice President Finance and Chief Financial Officer

3

--------------------------------------------------------------------------------




GUARANTOR CONSENT


        The undersigned, being a guarantor of payment of the Obligations (the
"Guarantor") unconditionally consents to the execution and performance of the
Second Amendment to Second Amended and Restated Credit Agreement by Borrower and
agrees that the same shall not impair, diminish, terminate or affect in any way,
or provide any defense to the validity or enforcement of the Second Amended and
Restated Guaranty, dated as of November 22, 2002 (the "Guaranty"), and hereby
acknowledges, affirms and agrees that the Guaranty is in favor of the Agent for
the benefit of the Lenders under the Agreement.

Dated: February            , 2003   DMI MANAGEMENT, INC.
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Printed:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------


Exhibit A

AMENDED AND RESTATED REVOLVING NOTE

(Revolving Loan)


U.S. $14,300,000.00   February 28, 2003

        FOR VALUE RECEIVED, on or before the Facility Termination Date, DMI
FURNITURE, INC., a Delaware corporation ("Maker"), unconditionally promises to
pay to the order of BANK ONE, NA, a national banking association having its
principal office in Chicago, Illinois ("Bank") at the office of the Agent, at
Bank One Center/Tower, 111 Monument Circle, Fourth Floor, P.O. Box 7700,
Indianapolis, Indiana 46277-0119, the principal sum of Fourteen Million Three
Hundred Thousand Dollars ($14,300,000.00), or, if less, the aggregate unpaid
principal amount of all Advances by Bank under the Revolving Loan under the
terms of the Second Amended and Restated Credit Agreement, dated as of
November 22, 2002, by and between Maker, the Lenders from time to time party
thereto, and Bank One, NA, a national banking association having its principal
office in Chicago, Illinois, as Agent for the Lenders, as amended pursuant to a
First Amendment to Second Amended and Restated Credit Agreement, dated as of
January 24, 2003, and as further amended pursuant to a Second Amendment to
Second Amended and Restated Credit Agreement, dated as of February 28, 2003
(referred to herein, as the same has been and may hereafter be modified,
amended, restated, and/or extended from time to time and at any time, as the
"Credit Agreement"), together with interest thereon at the rates as provided in
the Credit Agreement. Capitalized terms used herein but not defined herein shall
have the meaning ascribed thereto in the Credit Agreement.

        This Amended and Restated Revolving Note (this "Note") amends, restates,
and replaces that certain Amended and Restated Revolving Note dated as of
January 24, 2003, executed by the Maker to the order of Bank.

        Interest accruing on the principal balance of this Note outstanding from
time to time shall be due and payable by Maker on such dates and in accordance
with the terms of the Credit Agreement. All amounts received on this Note shall
be applied in accordance with the terms of the Credit Agreement.

        This Note is one of the "Revolving Notes" referred to in the Credit
Agreement, to which reference is made for the conditions and procedures under
which advances, payments, readvances and repayments may be made prior to the
maturity of this Note, for the terms upon which Maker may make prepayments from
time to time and at any time prior to the maturity of this Note and the terms of
any prepayment premiums or penalties which may be due and payable in connection
therewith, and for the terms and conditions upon which the maturity of this Note
may be accelerated and the unpaid balance of principal and accrued interest
thereon declared immediately due and payable.

        If at any time the outstanding principal balance of this Note exceeds
the Maximum Availability, Maker shall immediately make a principal payment on
this Note in an aggregate principal amount equal to such excess.

        If any installment of interest due under the terms of this Note falls
due on a day which is not a Business Day, the due date shall be extended to the
next succeeding Business Day and interest will be payable at the applicable rate
for the period of such extension.

        All amounts payable under this Note shall be payable without relief from
valuation and appraisement laws, and with all collection costs and attorneys'
fees.

        The holder of this Note, at its option, may make extensions of time for
payment of the indebtedness evidenced by this Note, or reduced the payments
thereon, release any collateral securing payment of such indebtedness or accept
a renewal Note or Notes therefor, all without notice to Maker or any endorser(s)
and Maker and all endorsers hereby severally consent to any such extensions,
reductions, releases and renewals, all without notice, and agree that any such
action shall not release or discharge any of them from any liability hereunder.
Maker and endorser(s), jointly and severally, waive

--------------------------------------------------------------------------------


demand, presentment for payment, protest, notice of protest and notice of
nonpayment or dishonor of this Note and each of them consents to all extensions
of the time of payment thereof.

        MAKER AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG MAKER AND BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR ANY
OTHER LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO PROVIDE
THE FINANCING DESCRIBED HEREIN OR IN THE LOAN DOCUMENTS. THE VALIDITY,
INTERPRETATION AND ENFORCEMENT OF THIS NOTE SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO ITS CHOICE OR CONFLICTS OF LAWS
PROVISIONS. MAKER AGREES THAT THE COURTS OF THE STATE OF INDIANA LOCATED IN
INDIANAPOLIS, INDIANA, AND THE FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT
OF INDIANA, MARION COUNTY, HAVE JURISDICTION OVER ANY AND ALL ACTIONS AND
PROCEEDINGS INVOLVING THIS NOTE OR ANY OTHER AGREEMENT MADE IN CONNECTION
HEREWITH AND MAKER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS FOR PURPOSES OF ANY SUCH ACTION OR PROCEEDING.
MAKER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING, INCLUDING
ANY CLAIM THAT SUCH COURT IS AN INCONVENIENT FORUM, AND CONSENTS TO SERVICE OF
PROCESS PROVIDED THE SAME IS IN ACCORDANCE WITH THE TERMS HEREOF. FINAL JUDGMENT
IN ANY SUCH PROCEEDING AFTER ALL APPEALS HAVE BEEN EXHAUSTED OR WAIVED SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT.

        Executed and delivered as of the 28th day of February, 2003.

    DMI FURNITURE, INC., a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

Phillip J. Keller, Vice President—Finance Chief Financial Officer
 
 
 
 
("Maker")

2

--------------------------------------------------------------------------------


Exhibit B

AMENDED AND RESTATED REVOLVING NOTE

(Revolving Loan)


U.S. $7,700,000.00   February 28, 2003

        FOR VALUE RECEIVED, on or before the Facility Termination Date, DMI
FURNITURE, INC., a Delaware corporation ("Maker"), unconditionally promises to
pay to the order of FIFTH THIRD BANK, KENTUCKY, INC. ("Bank") at the office of
the Agent, at Bank One Center/Tower, 111 Monument Circle, Fourth Floor, P.O. Box
7700, Indianapolis, Indiana 46277-0119, the principal sum of Seven Million Seven
Hundred Thousand Dollars ($7,700,000.00), or, if less, the aggregate unpaid
principal amount of all Advances by Bank under the Revolving Loan under the
terms of the Second Amended and Restated Credit Agreement, dated as of
November 22, 2002, by and between Maker, the Lenders from time to time party
thereto, and Bank One, NA, a national banking association having its principal
office in Chicago, Illinois, as Agent for the Lenders, as amended pursuant to a
First Amendment to Second Amended and Restated Credit Agreement, dated as of
January 24, 2003, and as further amended pursuant to a Second Amendment to
Second Amended and Restated Credit Agreement, dated as of February 28, 2003
(referred to herein, as the same has been and may hereafter be modified,
amended, restated, and/or extended from time to time and at any time, as the
"Credit Agreement"), together with interest thereon at the rates as provided in
the Credit Agreement. Capitalized terms used herein but not defined herein shall
have the meaning ascribed thereto in the Credit Agreement.

        This Amended and Restated Revolving Note (this "Note") amends, restates,
and replaces that certain Revolving Note dated as of November 22, 2002, executed
by the Maker to the order of Bank.

        Interest accruing on the principal balance of this Note outstanding from
time to time shall be due and payable by Maker on such dates and in accordance
with the terms of the Credit Agreement. All amounts received on this Note shall
be applied in accordance with the terms of the Credit Agreement.

        This Note is one of the "Revolving Notes" referred to in the Credit
Agreement, to which reference is made for the conditions and procedures under
which advances, payments, readvances and repayments may be made prior to the
maturity of this Note, for the terms upon which Maker may make prepayments from
time to time and at any time prior to the maturity of this Note and the terms of
any prepayment premiums or penalties which may be due and payable in connection
therewith, and for the terms and conditions upon which the maturity of this Note
may be accelerated and the unpaid balance of principal and accrued interest
thereon declared immediately due and payable.

        If at any time the outstanding principal balance of this Note exceeds
the Maximum Availability, Maker shall immediately make a principal payment on
this Note in an aggregate principal amount equal to such excess.

        If any installment of interest due under the terms of this Note falls
due on a day which is not a Business Day, the due date shall be extended to the
next succeeding Business Day and interest will be payable at the applicable rate
for the period of such extension.

        All amounts payable under this Note shall be payable without relief from
valuation and appraisement laws, and with all collection costs and attorneys'
fees.

        The holder of this Note, at its option, may make extensions of time for
payment of the indebtedness evidenced by this Note, or reduced the payments
thereon, release any collateral securing payment of such indebtedness or accept
a renewal Note or Notes therefor, all without notice to Maker or any endorser(s)
and Maker and all endorsers hereby severally consent to any such extensions,
reductions, releases and renewals, all without notice, and agree that any such
action shall not release or discharge any of them from any liability hereunder.
Maker and endorser(s), jointly and severally, waive

--------------------------------------------------------------------------------


demand, presentment for payment, protest, notice of protest and notice of
nonpayment or dishonor of this Note and each of them consents to all extensions
of the time of payment thereof.

        MAKER AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG MAKER AND BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR ANY
OTHER LOAN DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO PROVIDE
THE FINANCING DESCRIBED HEREIN OR IN THE LOAN DOCUMENTS. THE VALIDITY,
INTERPRETATION AND ENFORCEMENT OF THIS NOTE SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO ITS CHOICE OR CONFLICTS OF LAWS
PROVISIONS. MAKER AGREES THAT THE COURTS OF THE STATE OF INDIANA LOCATED IN
INDIANAPOLIS, INDIANA, AND THE FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT
OF INDIANA, MARION COUNTY, HAVE JURISDICTION OVER ANY AND ALL ACTIONS AND
PROCEEDINGS INVOLVING THIS NOTE OR ANY OTHER AGREEMENT MADE IN CONNECTION
HEREWITH AND MAKER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS FOR PURPOSES OF ANY SUCH ACTION OR PROCEEDING.
MAKER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING, INCLUDING
ANY CLAIM THAT SUCH COURT IS AN INCONVENIENT FORUM, AND CONSENTS TO SERVICE OF
PROCESS PROVIDED THE SAME IS IN ACCORDANCE WITH THE TERMS HEREOF. FINAL JUDGMENT
IN ANY SUCH PROCEEDING AFTER ALL APPEALS HAVE BEEN EXHAUSTED OR WAIVED SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT.

        Executed and delivered as of the 28th day of February, 2003.

    DMI FURNITURE, INC., a Delaware corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

Phillip J. Keller, Vice President—Finance Chief Financial Officer
 
 
 
 
("Maker")

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(a)



SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Recitals
Agreement
GUARANTOR CONSENT
Exhibit A AMENDED AND RESTATED REVOLVING NOTE (Revolving Loan)
Exhibit B AMENDED AND RESTATED REVOLVING NOTE (Revolving Loan)
